Citation Nr: 1821970	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include coronary artery disease, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his daughter


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970 and from July 1970 to September 1973 with confirmed service in the Republic of Vietnam. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefit currently sought on appeal.  The September 2011 determination was conducted in a special review of the claims file ordered in a group of class action litigation.  See Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); see also 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II); 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I). 
 
The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in December 2017 to present testimony on the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In certain circumstances, service connection may be established for specific diseases defined by regulation, including ischemic heart disease, based on exposure to specific chemical herbicide agents used in support of military operations in the Republic of Vietnam and along the Korean demilitarized zone.  38 C.F.R. 
§ 3.307(a)(6) (2017).  In this instance, the Veteran is entitled to the presumption of herbicide exposure based upon his documented service in Vietnam.  Id.; DD Form 214.   

As defined in VA regulation, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e) (2017).  

However, in this case, the evidentiary record is unclear as to whether the Veteran has a current diagnosis of ischemic heart disease, including coronary artery disease, or whether such a condition was appropriately diagnosed at any point during the appeal period.  The Veteran was afforded a VA examination for heart disease in June 2010.  The diagnoses at that time included atrial fibrillation and coronary artery disease.  However, at that time no claims file and medical records were made available for review by the examiner.  

Subsequently, in September 2011, there is an opinion by another VA physician that there is a viral cardiomyopathy aggravated by hypertension, a conduction abnormality, cardiac arrhythmias, and a questionable history of valvular heart disease, but this physician opined that there was no evidence of ischemic heart disease present.  No rationale or reasoning for this opinion was provided.   

Once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Accordingly, given the deficiencies described above, the Board finds that a new medical examination, including both a review of the relevant medical records and an adequate supporting rationale for any opinion rendered is required to adequately decide the Veteran's claim.  

Additionally, the June 2010 examiner diagnosed "coronary artery disease...stress."  This examiner's reference to stress is unclear, but the Veteran also has service-connected PTSD.  An additional theory of entitlement could allow service connection for a heart condition that was proximately caused or aggravated by the Veteran's PTSD.  Therefore, the new VA examination must also address whether any currently diagnosed heart disability was caused or aggravated by the Veteran's PTSD, as this has been reasonably raised by the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his heart disease(s). 

The electronic claims file must be made available to the examiner for review.  The examiner should review all pertinent records associated with the claims file, including the Veteran's prior VA examination reports, medical records, and lay statements.  Pertinent symptomatology and findings should be reported in detail.  

The examiner is then requested to respond to the following:

a. Please take a thorough history of the Veteran's account of heart-related symptoms and treatment during and since military service.

b. Identify all of this Veteran's diagnosed heart diseases, noting which, if any, constitute "valvular heart disease."

c. Does this Veteran currently have diagnosable atherosclerotic cardiovascular disease, coronary artery disease, or any other condition that falls within the generally accepted medical definition of ischemic heart disease?  If such condition is not currently present, has it been previously diagnosable, based on the medical evidence in the claims file?  

d. Is it at least as likely as not (probability of 50 percent or more) that any diagnosed heart disease first manifested during the Veteran's military service?  

e. Is it at least as likely as not (probability of 50 percent or more) that any diagnosed arteriosclerosis, cardiovascular-renal disease, valvular heart disease, or myocarditis first manifested by September 1974, within one year following the Veteran's discharge from active service?  

f. Is it at least as likely as not (probability of 50 percent or more) that any diagnosed heart disease was proximately caused by stress, particularly that resulting from the Veteran's service-connected PTSD?  

g. Is it at least as likely as not (probability of 50 percent or more) that any diagnosed heart disease was aggravated (increased in severity) by the Veteran's service-connected PTSD?  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




